Citation Nr: 0806839	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-23 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral pes planus.

2.  Entitlement to an initial disability rating higher than 
10 percent for an adjustment disorder with anxiety and 
depression.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from November 2001 to 
August 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  Although the veteran's bilateral pes planus causes pain 
and some functional loss, the evidence of record does not 
show severe impairment with marked deformity, pain on 
manipulation and use accentuated, marked pronation, extreme 
plantar tenderness, marked inward displacement or severe 
spasm of the tendo Achilles on manipulation, or indications 
of swelling on use with characteristic callosities.  

2.  The veteran's adjustment disorder causes "moderate" 
occupational and social impairment with occasional decrease 
in work efficiency.  


CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial disability 
rating of 10 percent, but no greater, for the bilateral pes 
planus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2007).

2.  The criteria also are met for a higher initial disability 
rating of 30 percent, but no greater, for the adjustment 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9413 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
duty to notify was accomplished by way of VCAA letters from 
the RO to the veteran dated in November 2005, and May, June, 
and August of 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his initial service 
connection and subsequent downstream increased rating claims; 
(2) informing him of the information and evidence VA would 
obtain; (3) informing him of the information and evidence he 
was expected to provide; and (4) requesting that he submit 
any evidence in his possession pertaining to his claims.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In addition, the May, June, and August 2006 letters further 
advised the veteran that a disability rating and an effective 
date is assigned when service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, some of the VCAA notice mentioned was provided after 
the initial April 2006 decision at issue.  However, the 
Federal Circuit Court and Veterans Claims Court have since 
further clarified that VA can provide any additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, the RO provided additional VCAA notice in June 
and August 2006, but did not then go back and readjudicate 
the claim in a subsequent SSOC.  So in essence, based on the 
above caselaw, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the veteran 
did not submit any additional evidence in response to the 
June and August 2006 VCAA notice letters.  In fact, to the 
contrary, he submitted statements in December 2005, March 
2006, and June 2006 indicating he had no additional evidence 
or information to provide VA in support of his claims.  
Therefore, the absence of a subsequent SSOC after those 
notices is not prejudicial because the result of a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his original service connection and downstream initial 
disability rating claims.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).

As mentioned, the claims at issue stem from the initial 
disability ratings assigned following the grant of service 
connection.  The Court has held that an appellant's filing of 
a notice of disagreement (NOD) regarding an initial 
disability rating and effective date, such as the case here, 
does not trigger additional section 5103(a) notice.  Indeed, 
the Court has determined that to hold that section 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render sections 
7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the initial disability 
rating and effective date assigned prior to the enactment of 
the VCAA - so before November 9, 2000.  If, as here, this 
did not occur until after that date, the veteran is entitled 
to pre-decisional notice concerning all elements of his 
claims, including these downstream disability rating and 
effective date elements.  And if he did not receive this 
notice, for whatever reason, it is VA's obligation, not his, 
to explain why this is not prejudicial error, i.e., harmless.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any 
event, here, the RO provided the veteran the additional 
downstream notices in the May, June, and August 2006 letters 
by discussing the downstream disability rating and effective 
date elements of his claims.  

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and provided him several VA 
examinations to assess the severity of his disabilities.  
Although he has submitted personal statements, he has not 
identified any private medical evidence or VA treatment 
records pertinent to his claims.  In addition, as already 
alluded to, he submitted statements in December 2005, March 
2006, and June 2006 indicating he had no additional evidence 
or information to provide VA in support of his claims.  Thus, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.



Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for bilateral pes planus and an 
adjustment disorder, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of 


service connection (August 31, 2005) until the present.  This 
may result in "staged ratings" based upon the facts found 
during the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of his award when his disabilities have been more severe 
than at others.  See again Fenderson, 12 Vet. App. at 125-26.  

When evaluation of a disability is based at least in part on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have due to 
other factors described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Analysis - Higher Initial Disability Rating for Bilateral Pes 
Planus

The April 2006 rating decision on appeal assigned an initial 
noncompensable (0 percent) rating for pes planus under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  This rating was 
made retroactively effective from August 31, 2005, the day 
after the veteran was discharged from service, and has 
remained in effect ever since.  

Historically, during service, a Physical Evaluation Board 
found the veteran had bilateral pes planus which preexisted 
his military service, but that it was aggravated by his 
service.  His SMRs show treatment for chronic bilateral arch 
pain, with him reporting difficulty standing or running for 
prolonged periods of time.  He had two surgeries during 
service, in 2003 and 2004, to try and correct his pes planus.  
He also received orthotics for both feet.  His SMRs document 
some improvement following his surgeries.  

Under Diagnostic Code 5276, a noncompensable rating is 
warranted where symptoms are mild and relieved by a built-up 
shoe or arch support.  A 10 percent rating is awarded for 
unilateral or bilateral disability that is moderate, 
characterized by weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achillis, and pain on 
manipulation and use of the feet.  The next higher rating is 
30 percent and requires severe disability, characterized by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  
A maximum 50 percent rating requires bilateral pes planus 
that is pronounced, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.

The Board sees other diagnostic codes for foot disabilities 
also provide ratings greater than zero percent.  However, 
there is no evidence or allegation of weak foot (Diagnostic 
Code 5277), pes cavus (Diagnostic Code 5278), Morton's 
disease (Diagnostic Code 5279), hallux valgus (Diagnostic 
Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe 
(Diagnostic Code 5282), malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283), or a moderate 
"other foot injury" (Diagnostic Code 5284).  Therefore, 
these diagnostic codes will not be applied.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Regardless, the evidence of record supports a higher 10 
percent initial rating for the veteran's bilateral pes 
planus.  38 C.F.R. § 4.7.  Subjectively, he reports symptoms 
of daily pain, weakness, and stiffness, especially during 
prolonged walking or standing.  He says his orthotics only 
provide some relief from the pain.  Although the February 
2006 VA foot examiner found no abnormal weight-bearing, no 
pain on manipulation, and only a slight pes planus deformity, 
the examiner indicated he had no reason to doubt the 
veteran's subjective complaints of pain in both feet.  


In addition, X-rays of both feet showed abnormalities in the 
subtalar region of both heels.  During a flare-up, it was 
noted the veteran could have further limitations.  The 
examiner added that the veteran's foot surgeries during 
service were a failure, and that he has "significant 
problems" with his flat feet.  Therefore, based on credible 
allegations of some functional loss due his pes planus, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Deluca case 
have been considered, providing a basis for assigning a 
higher 10 percent initial rating under Diagnostic Code 5276.  

But the overall disability picture does not rise to the level 
required for an evaluation higher than 10 percent.  38 C.F.R. 
§ 4.7.  In this regard, during the February 2006 VA foot 
examination, there was simply no evidence of "severe" pes 
planus, marked deformity, swelling, callosities, marked 
pronation, extreme plantar tenderness, or marked inward 
displacement or severe spasm of the tendo Achilles on 
manipulation.  The pain and associated functional loss the 
veteran experiences are adequately compensated by the higher 
10 percent initial rating the Board is granting in this 
decision.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
206. 

In summary, the Board finds that the evidence supports a 
higher 10 percent disability rating, but no greater, for the 
pes planus under Diagnostic Code 5276.  38 C.F.R. § 4.3.  

Governing Laws and Regulations for Psychiatric-Disorder 
Ratings

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 10 percent evaluation 
is provided for an acquired psychiatric disorder that causes 
occupational and social impairment with mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during the periods of 
significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.  

A higher 30 percent disability rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.   

An even higher rating of 50 percent under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-
95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  A score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.

Analysis - Higher Initial Disability Rating for the 
Psychiatric Disorder

At present, the veteran has a 10 percent rating for his 
adjustment disorder with anxiety and depressed mood under 
38 C.F.R. § 4.130, Diagnostic Code 9413, 
for anxiety disorder, not otherwise specified.  This 10 
percent rating was made retroactively effective from August 
31, 2005, the day after his discharge from service.  

Upon review of the evidence, however, a higher 30 percent 
rating is warranted.  38 C.F.R. § 4.7.  Specifically, the 
veteran had a comprehensive VA psychiatric evaluation in 
February 2006.   The examiner noted the veteran's depressed 
and anxious mood.  He complained of insomnia, fatigue, poor 
concentration, and guilt.  He also reported "marital 
discord."  Most significantly, the examiner determined there 
was "moderate" impairment in social and occupational 
functioning.  The veteran has not been employed since his 
discharge from the military.  His affect was worried and 
restricted.  Nonetheless, his routine behavior, self-care, 
alertness, thought processes, and conversation were generally 
all normal.  His GAF score was 60, indicative of moderate 
occupational and social impairment.  The examiner diagnosed 
adjustment disorder with mixed anxiety and depressed mood.  
Psychiatric treatment was recommended.



The results of that mental status evaluation provide a basis 
for assigning a higher 30 percent initial rating for the 
adjustment disorder, even though several of the requirements 
for this higher rating are not shown.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (rating criteria provide 
guidance as to the severity of symptoms contemplated for each 
rating; they are not all-encompassing or an exhaustive list).

While a higher 30 percent rating is warranted here, based on 
the extent of the veteran's symptoms, he does not satisfy the 
requirements for an even higher rating.  38 C.F.R. 4.7.  The 
February 2006 VA examiner's findings revealed no flattened 
affect (the veteran's affect was broad and appropriate), no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech (his speech was normal), no mention of panic attacks, 
no evidence of difficulty in understanding complex commands 
(his thought process was coherent and goal-directed), no 
impairment of short and long-term memory (his memory was 
grossly intact), no impaired judgement, insight, or thought 
process, and no impairment in abstract thinking.  There also 
was no evidence of hallucinations, suicidal or homicidal 
ideation, or compulsive behavior.  He was fully alert, 
coherent, casually dressed, and 
well groomed.  And it is also worth reiterating that his GAF 
score was 60, indicative of at most "moderate" social and 
occupational impairment.  Although the VA examiner's use of 
this descriptive term is not altogether dispositive of the 
rating that should be assigned, it is nonetheless probative 
evidence to assist in making this important determination.  
38 C.F.R. §§ 4.2, 4.6.

No physician has prescribed the veteran psychiatric 
medication, and he has only participated in informal 
religious and spiritual counseling.  He still enjoys chores, 
piano, and studying the Bible.  Although he is currently not 
working, the examiner ultimately determined the veteran was 
employable, noting individual psychotherapy would help his 
current status.  Consequently his psychiatric disorder may 
improve in the future.  Therefore, his current degree of 
occupational and social impairment is more than adequately 
reflected in the higher 30 percent rating being assigned.  
38 C.F.R. § 4.1.

In summary, the Board finds that the evidence supports a 
higher 30 percent disability rating, but no greater, for the 
veteran's adjustment disorder.  38 C.F.R. § 4.3.  

Fenderson Consideration

The Board adds that it does not find that either of the 
veteran's service-connected disabilities on appeal should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  Since the effective date of his awards, his 
disabilities have never been more severe than contemplated by 
the higher ratings the Board is assigning in this decision, 
so the Board cannot "stage" his ratings.

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's disabilities markedly 
interfere with his ability to work, meaning above and beyond 
that contemplated by his schedular ratings.  See, too, 
38 C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified [in the Rating Schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  As already mentioned, 
although he is currently not working, the VA psychiatric 
examiner ultimately determined the veteran was employable.  
And as for his bilateral pes planus, the VA examiner 
indicated it does not affect the veteran's ability to sit 
down while working, as he did when he worked as an air 
traffic controller during service.  So sedentary-type jobs 
are not precluded, even if there would be limitations to 
working more labor-intensive jobs.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest the veteran 
is not adequately compensated for his disabilities by the 
regular rating schedule.  VAOPGCPREC 6-96.  His post-service 
evaluation and treatment has been on an outpatient basis, not 
as an inpatient.


ORDER

A higher 10 percent initial disability rating is granted for 
the bilateral pes planus, subject to the laws and regulations 
governing the payment of VA compensation.

A higher 30 percent initial disability rating is granted for 
the adjustment disorder with anxiety and depression, subject 
to the laws and regulations governing the payment of VA 
compensation. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


